UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6614


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARCUS ANDREW WATKINS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:08-cr-00024-JPJ-RSB-3)


Submitted: August 16, 2018                                        Decided: August 21, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marcus Andrew Watkins, Appellant Pro Se. Zachary T. Lee, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Marcus Andrew Watkins appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court.    United States v. Watkins, No. 1:08-cr-00024-JPJ-RSB-3 (W.D. Va. May 14,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                            2